Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on February 18, 2020.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on October 7, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “determining, from at least one of the clusters based application of a topic extraction algorithm to the utterances of the at least one of the clusters, a respective primary conversation-level topic for the at least one of the clusters.”
The limitation is worded poorly and it unclear.
Claim 7 depends from claim 6 and is therefore rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Pub. No. 2019/0155947) in view of Liu et al. (US Pub. No. 2019/0325897).
Claims 1, 19 and 20: Chu discloses a method, medium and apparatus (Fig. 1):
obtaining, by a processing system including at least one processor, a set of customer service conversation records, wherein each of the customer service conversation records includes a respective set of utterances; ([0005] According to an aspect of the present invention, there is a method, computer program product and/or system that selects portions of unlabeled text for labeling by performing the following operations (not necessarily in the following order): (i) receiving a set of unlabeled input text for classification with respect to a particular domain, wherein the domain includes a labeled corpus for which topics of a set of topics correspond to labels from the corpus, and wherein the topics include statistical probability distributions of words in the corpus; (ii) performing topic modeling on the input text to associate portions of the input text with respective classifications, wherein the classifications include statistical probability distributions of topics of the set of topics in the respective portions of the input text, and wherein the classifications reflect amounts of each topic of the set of topics that are present in the respective portions of the input text; and (iii) applying a machine learning-based selection strategy to the portions of the input text and their respective classifications to identify one or more portions of the input text for labeling. [0046] Processing proceeds to operation S360, where topic modeling mod 410 uses the previously built topic model to perform topic modeling on the input text to associate portions of the input text with respective classifications. )
dividing, by the processing system, the set of customer service conversation records into a set of clusters, wherein each of the clusters represents a respective group of the customer service conversation records having a respective conversation-level topic in common; ([0056] Some embodiments of the present invention may include one, or more, of the following features, characteristics and/or advantages: (i) a text clustering module that is designed for extracting contextual information from text corpora; (ii) a text clustering module that generates a set of topics represented as a probability distribution over words and also assigns a distribution over topics to each document, where the generating is based on words' semantic co-occurrences and similarities, which is important given the diversity of linguistic expressions (allowing for two documents to be assigned to the same cluster even though they do not have any words in common); … (v) topic modeling-based clustering that explicitly leverages existing training data to arrive at a stable clustering. [0060] FIG. 6 is a diagram view depicting diagram 600, which illustrates example inputs and outputs of a topic modeling algorithm according to an embodiment of the present invention. In this embodiment, an the topic modeling algorithm produces a set of three distinct topics, each of which is represented by a probability distribution (distribution 602, distribution 604, and distribution 606, respectively) over all of the words in the corpus (“the vocabulary”). Topic 1 (see distribution 602), for example, is associated with users seeking account balance information, and assigns higher probability to terms that are used to convey this request, such as “balance”, “account”, “money”, etc. In addition to assigning a probability distribution over the vocabulary for each topic that is identified, topic modeling according to this embodiment includes assigning a distribution (in particular, distributions 608 and 610) over topics to each utterance. For example, in FIG. 6, the utterance “How much do I have in my checking account?” is weighted heavily towards Topic 1, with comparatively small weights assigned to Topics 2 and 3 (as shown in distribution 608))
determining, by the processing system from the set of clusters, a set of primary conversation-level topics; ([0046] Processing proceeds to operation S360, where topic modeling mod 410 uses the previously built topic model to perform topic modeling on the input text to associate portions of the input text with respective classifications. As with operation S260, discussed above in relation to FIG. 3, the topic modeling of the present operation may utilize any known (or yet to be known) topic modeling algorithm, and generally results in the creation of statistical probability distributions. However, while the probability distributions in operation S260 were of words in the corpus, the probability distributions in the present operation are of topics in the input text. In other words, topic modeling mod 410 utilizes the topics determined in operation S260 to create probability distributions that reflect the amount that each topic is present in respective portions of the input text
determining, by the processing system from the utterances of the at least one of the clusters of the at least one of the primary conversation-level topics, a set of utterance-level topics associated with the at least one of the primary conversation- level topics, wherein the set of utterance-level topics is determined based on the set of keywords; and ([0068] …In this embodiment, active learning module 508 leverages the fact that topic modeling produces a distribution over topics for each utterance. By feeding each utterance in the collection of historic logs 510 through text clustering model 506, active learning module 508 can obtain an associated topic distribution for each utterance.)
initiating, by the processing system based on the at least one of the primary conversation-level topics and the set of utterance-level topics, a customer service automation action. ([0042] In this embodiment, the corpus contains previously spoken utterances that have been labeled (or “annotated”) with intents associated with the digital assistant. Generally speaking, intents are the codified intentions of users of the digital assistant—actions that the digital assistant can perform in response to a user utterance. Some simple examples of intents include: (i) “perform_internet_search,” for performing a general internet search; (ii) “turn_up_temperature,” for turning up a home's temperature via a connected thermostat; (iii) “add_grocery_item,” adding a new item to a grocery list; and (iv) “play_weather,” playing an audio-based description of the day's weather. It should be noted, however, that these examples are not meant to be limiting, and that an intent, as used herein, may be any computer-based label for representing a desired intention of an end user's utterance.)
Chu discloses domain includes a labeled corpus for which topics of a set of topics correspond to labels from the corpus ([0005]) but does not expressly disclose obtaining, by the processing system for at least one of the primary conversation-level topics associated with at least one of the clusters, a set of keywords, wherein the set of keywords is obtained based on the at least one of the primary conversation-level topics, wherein the set of keywords is obtained from a source different than the set of clusters
Liu, however, discloses key words in an existing taxonomy. ([0049] The system components 200 take advantage of a class of terms or words that identify topics or dialog acts. Those words that identify topics or dialog acts are called “key words” or “topic words.” An existing taxonomy is taken as an input and an algorithm is used to ensure generated labels are suitable for a specific purpose, such as, for example, intent detection and conversation modeling, called “utterance labeling.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included key words from a source different than the set of clusters, as disclosed by Liu in the system disclosed by Chu, for the motivation of providing a method of ensuring generated labels are suitable for a specific purpose. (Liu; [0049]).
Claims 6, 7 and 12:  Chu discloses  a Latent Dirichlet Allocation model for determining a primary conversation-level topic for a cluster. ([0043] Processing proceeds to operation S260, where topic modeling mod 410 builds a topic model based on the corpus. While the process of building a topic model is discussed in much further detail below (in the Further Comments and/or Embodiments sub-section of this Detailed Description), for the purpose of discussing the present embodiment, a few, basic features should be addressed. First, the topic modeling algorithms involved in building the topic model may include any known (or yet to be known) topic modeling algorithm, including, but not limited to, a probabilistic latent semantic analysis (PLSA) algorithm, a latent Dirichlet allocation (LDA) algorithm, an aspect and sentiment unification model (ASUM) algorithm (for example, for modeling opinionated conversation texts), and/or a topics over time (TOT) model algorithm (for example, for modeling conversational texts with temporal information). Second, the building of the topic model results in the determination of a set of “topics” for the corpus, where the topics correspond to the labels (in this case, intents) from the corpus. Third, the topics themselves include statistical probability distributions of words in the corpus. For example, a topic of “general search terms,” which corresponds to the “perform_internet_search” intent/label, might include high probabilities of the words “find,” “who,” “what,” “where,” “when,” and “why.” For further examples of topic models and probability distributions according to embodiments of the present 
Claim 8: Chu discloses wherein, for at least one of the clusters in the set of clusters, a respective primary conversation-level topic determined for the at least one of the clusters is different than the respective conversation-level topic in common for the at least one of the clusters. ([0047] While the “input text” described herein is generally described as a single input text, it should be recognized that input text can be separated into “portions,” with each portion having its own respective classification. Generally speaking, these portions can correspond to specific utterances (for example, sentences or sentence fragments), and therefore each utterance can be given a respective classification. However, it should also be recognized that in other embodiments, any portion of the input text may be given its own respective classification, and certain portions may also be given multiple respective classifications, depending on the specifics of the particular topic modeling algorithm being employed.)
Claims 10 and 11: Liu, as combined above with Chu, further discloses extracting, by the processing system from the utterances of the at least one of the clusters of the at least one of the primary conversation-level topics, a set of phrases, wherein the set of phrases is extracted based on the set of keywords; and extracting, by the processing system from the utterances of the at least one of the clusters of the at least one of the primary conversation-level topics, the set of utterance-level topics, wherein the set of utterance-level topics is extracted based on the set of phrases and using a topic extraction algorithm. ([0051] The customer contact 720 communicates with customer 715 and by interactive communication, obtains clarification of why the customer 715 is communicating with customer contact 720. The reason for the contact could be to obtain information, get an error corrected, receive an apology, make an order, make a payment, and etc. In an embodiment, the customer 715 uses one or more sentences to communicate the desired information. Each sentence is referred to as an utterance. Each utterance includes keywords and phrases. The keywords and phrases may be sufficient to obtain a reason for the contact. The process of determining the reason for the communication is called utterance labeling. Once an utterance is labeled, the course of the communication by the customer contact 720 follows 715. If the labeling is not correct, then there is a significant chance that the customer will be frustrated.)
Liu discloses a business-specific vocabulary. ([0070] … The second one is to find words that are exclusive to a specific domain. Particularly in this disclosure, each domain corresponds to a company.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included key words and phrases for topic extraction, as disclosed by Liu in the system disclosed by Chu, for the motivation of providing a method of ensuring generated labels are suitable for a specific purpose. (Liu; [0049]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chu/Liu in view of Chatterjee et al. (US Pub. No. 2021/0097140).
Claims 2, 3 and 4:  Chu discloses clustering algorithm ([0055]) but does not disclose conversational document representations including neural representations generated by training a deep neural network and a conversation-level neural feature extractor.
Chatterjee, however, discloses  dividing conversational document representations including neural representations generated by training a deep neural network and a conversation-level neural feature extractor: [0073] In one aspect, the disclosure provides a method training a virtual agent to identify user's intent from a conversation. The method may include receiving a set of conversations and related meta data. The set of conversations may each comprise a word sequence including a plurality of words. The method may include converting each of the set of conversations and related meta data into a set of feature representations in a multi-dimensional vector space. The method may include using density-based spatial clustering of applications with noise (DBSCAN) to identify a first set of clusters among the set of feature representations, the DBSCAN model including at least one adjustable parameter. The method may include generating a subset of feature representations by filtering the feature representations in the first set of clusters from the set of feature representations. The method may include adjusting the at least one adjustable parameter a second set of clusters among at least the subset of feature representations. The method may include training the virtual agent to classify the conversational intent of a conversation using the first set of clusters and the second set of clusters.  Chatterjee discloses using a RNN: [0044]-[0057].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included conversational document representations, as disclosed by Chatterjee in the system disclosed by Chu/Liu, for the motivation of providing a method of analyzing conversations in order to train a virtual agent.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chu/Liu/Chatterjee in view of Ionain Mohib Derrar, ("Clustering for the Automatic Annotation of Customer Service Chat Messages, ”Faculty of Computing and Electrical Engineering, Master of Science Thesis, Tampere University, Master's Degree Program in Information Technology, January 2019, 75 pages).
Claim 5:  Chu/Liu/Chatterjee does not disclose an utterance pre-cleaning operation for removing the respective set of non-topic-related utterances from the respective customer service conversation record and maintaining the respective set of topic-related utterances within the respective customer service conversation record.  Chatterjee discloses concatenating ([0052]-[0053]).
Derrar, however, discloses: Given the aforementioned challenges, the problem we need to solve becomes: How to automatically perform the annotation work in order to reduce the workload of human annotators? More specifically, we want to develop a solution that will provide the annotation team with tools that extract as many clean groups of messages as possible automatically. A clean group of messages is a group that contains messages that are mostly about the same topic such as reset password. At the same time, we would like to avoid having a large number of message groups referring to the same topic i.e. we would like to put most messages from a given category into the same group and not split them across multiple groups. Finally, given the variable quality of messages in our historical data, we expect messages that are not clear or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included cleaning data of non-topic utterances and grouping them together, as disclosed by Derrar in the system disclosed by Chu/Liu/Chatterjee, for the motivation of providing a method of obtaining a starting data-set for training our supervised systems fairly quickly and provide insights regarding the content of historical messages and in turn value to our customers. (Derrar; pg. 23; para. 2).

Claims 9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu/Liu in view of Alexander et al. (US Pub. No. 2021/0149921).
Claims 9, 13 and 16:  Chu does not disclose ranking conversation topics.
Alexander, however, discloses: [0078] For example, the system may use the matrix W to generate, for each of the k topics, a list of the exchanges to which the topic is pertinent. In addition, the system may sort the list according to the scores of the matrix W so that the pertinence of the topic to the exchanges is ranked from highest to lowest, or vice versa. In addition, the report may further include the score for each exchange so that a user viewing the list may ascertain the relevance of the topic to the particular exchange. Alexander additionally discloses ranking utterance topics. [0079] As another example, the system may use the matrix H to generate, for each of the k topics, a report that includes a list of the utterances or clusters to which the topic is pertinent. For example, an entry in the list may include an utterance that is representative of a corresponding cluster. Alternatively, all of the utterances within a particular cluster may be identified from the corresponding utterance cluster. The system may sort the list for a given topic according to the scores of the matrix H so that the pertinence of the topic to the clusters or individual utterances is ranked from highest to lowest, or vice versa. In addition, the report may further include the score 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ranking topic conversations/utterances and grouping them together, as disclosed by Alexander in the system disclosed by Chu/Liu, for the motivation of providing a method of identifying the pertinence of a topic. (Alexander; [0078]).
Claims 14 and 15:  Chu/Liu/Alexander disclose ranking topics.  Liu further discloses identifying trends from online user engagements and determining potential problems to be addressed. ([0020]).  In order to determine a trend, more than one conversation is required, thus disclosing repeating the ranking process to evaluate the trending topics.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included cleaning data of non-topic utterances and grouping them together, as disclosed by Liu in the system disclosed by Chu/Derrar, for the motivation of providing a method of improving customer care relationships. (Liu; [0020]).
Claim 17: Chu discloses an action in response to an utterance. (Chatterjee has previously disclosed ranking the utterance topics).  [0042] In this embodiment, the corpus contains previously spoken utterances that have been labeled (or “annotated”) with intents associated with the digital assistant. Generally speaking, intents are the codified intentions of users of the digital assistant—actions that the digital assistant can perform in response to a user utterance. Some simple examples of intents include: (i) “perform_internet_search,” for performing a general internet search; (ii) “turn_up_temperature,” for turning up a home's temperature via a connected thermostat; (iii) “add_grocery_item,” adding a new item to a grocery list; and (iv) “play_weather,” playing an audio-based description of the day's weather. It should be noted, however, that these examples are not meant to be limiting, and that an intent, as used herein, may be any computer-based label for representing a desired intention of an end user's utterance.
Claim 18:
Liu, however, discloses [0068] While there is more convenience, customers tend to be quite emotional via online help desk. Besides providing correct solution for the problem, it is equally important for online customer agents to properly pacify such emotion. The objective of the study includes: i) understanding the user behavior in context of online customer service, ii) providing training materials for online customer service agents, and iii) shedding insight in the development of human-like auto-response bot.
Alexander further discloses [0029] Today, many businesses use “chat bots” to take the place of human agents in exchanges with customers. A chat bot is an autonomous software program that can interact with other systems or users. Typically, a chat bot is designed to respond or behave in a specific way in a specific context, such as a player in an adventure game or an agent in a customer service application. [0030] Designing a chat bot in an environment such as a customer service environment can be challenging for a number of reasons. First, it can be difficult to identify the topics that are likely to be raised by a customer on a given day. Second, it can be difficult to predict the likely path that a given exchange will take. As a result, a system designer can spend a significant amount of time reviewing past exchanges in an effort to design a chat bot or test an existing chat bot. [0031] In accordance with some implementations, utterances within a corpus of exchanges are processed to generate a state flow structure and/or topics. The state flow and/or topics may be used to facilitate the design of a chat bot and/or testing of a chat bot. Therefore, exchanges may be processed to facilitate the design and/or testing of an automated system configured to respond or behave in a particular business, role, and/or context. [0032] By way of illustration, Zachary is an employee at an organization, Acme Construction, Inc. Zachary is manager of the Customer Services Department and has been asked to design a chat bot to handle the company's customer chat service. Zachary would like to identify the most common issues that customers raise and the types of statements that an agent would typically generate while conversing with customers for each of the issues. He would also like to familiarize himself with the typical communication flow that transpires while an agent is conversing with a customer. [0033] Zachary runs a dialogue processing system that processes transcripts of all of the customer service exchanges over the past year. The dialogue processing system generates a report that identifies a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a chatbot recommendation based on a conversation-level topic and an associated utterance-level topic, as disclosed by Alexander in the system disclosed by Chu/Liu, for the motivation of creating bots to take the place of human agents in exchanges with customers. (Alexander; [0029]).

Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629